PER CURIAM.
The District Court denied appellant’s petition for habeas corpus. The allegations of the petition related to the manner in which the Parole Board arrived at its decision not to admit appellant to parole. “Eligibility to parole * * * cannot be tried in habeas corpus.” Pope v. Huff, 79 U.S.App.D.C. 18, 19, 141 F.2d 727, 728. McNally v. Hill, 293 U.S. 131, 55 S.Ct. 24, 79 L.Ed. 238; Goldsmith v. Aderholt, 5 Cir., 44 F.2d 166. The judgment of the District Court was therefore right and is affirmed. We do not suggest that the Board’s alleged procedure was in any way defective.